        Case 3:19-cv-05941-WHA Document 55 Filed 03/12/20 Page 1 of 2



 1   ANDREW J. DOYLE
     Attorney
 2   United States Department of Justice
     Environment & Natural Resources Division
 3   P.O. Box 7611
     Washington, DC 20044
 4   Tel: (202) 514-4427 / Fax: (202) 514-8865
     andrew.doyle@usdoj.gov
 5
     Attorney for Defendants U.S. EPA and its
 6   Administrator

 7                               IN THE UNITED STATES DISTRICT COURT

 8                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9
     SAN FRANCISCO BAYKEEPER; SAVE     Case No: 3:19-cv-05941-WHA (lead case)
10   THE BAY; COMMITTEE FOR GREEN
     FOOTHILLS; CITIZENS’ COMMITTEE    Consolidated with
11   TO COMPLETE THE REFUGE; and STATE
     OF CALIFORNIA, by and through     Case No: 3:19-cv-05943-WHA
12   XAVIER BECERRA, ATTORNEY GENERAL,
13                                                Plaintiffs,
                      v.                                            NOTICE OF FILING CERTIFIED
14                                                                  ADDENDUM TO THE
     U.S. ENVIRONMENTAL PROTECTION                                  ADMINISTRATIVE RECORD
15   AGENCY AND ITS ADMINISTRATOR,
16                                           Defendants,
17   REDWOOD CITY PLANT SITE, LLC,
18                                           Intervenor-
                                             Defendants.
19

20          On March 4, 2020, the defendants, United States Environmental Protection Agency and its

21    Administrator (collectively, “EPA”), filed the certified index to the administrative record for

22    purposes of judicial review of EPA’s March 1, 2019 special-case Clean Water Act jurisdictional

23    determination pertaining to 1,365 contiguous acres comprising the Redwood City Salt Plant site

24    in Redwood City, San Mateo County, California. See Notice of Filing Certified Index to the

25    Administrative Record (ECF No. 53). In addition, the United States acknowledged this Court’s

26    direction concerning a privilege log, but explained that under the definition of the administrative

27    record applied by EPA here, “deliberative documents . . . are not part of the administrative record

28    and therefore need not be listed on a privilege log.” Id. at 2 (citing, inter alia, San Luis Obispo


      Notice of Filing Certified Addendum to AR                 1                              3:19-cv-05941
       Case 3:19-cv-05941-WHA Document 55 Filed 03/12/20 Page 2 of 2



 1   Mothers for Peace v. Nuclear Regulatory Commission, 789 F.2d 26, 44-45 (D.C. Cir. 1986) (en

 2   banc)); see also Oceana v. Ross, 920 F.3d 855, 865 (D.C. Cir. 2019) (holding that

 3   “[p]redecisional deliberative documents are not part of the administrative record to begin with,”

 4   and “do not need to be logged” in a privilege log “as withheld from the administrative record”).

 5         The present Notice, which incorporates by reference the March 4, 2020 filing (ECF No.

 6   53), notifies the Court and counsel of nine additional administrative record documents that EPA

 7   recently discovered were inadvertently omitted from EPA’s original certified index to the

 8   administrative record. All nine of these documents were cited in EPA’s March 1, 2019 decision.

 9         Attached here are: (1) an updated certification by the appropriate EPA official; and (2) the

10   certified addendum to the administrative record. By separate cover, EPA has served all counsel

11   of record with all of the documents contained in the administrative record (including the nine

12   documents referenced herein).

13
                                                  Respectfully submitted,
14   Dated: March 12, 2020
15                                                /s Andrew J. Doyle
                                                  ANDREW J. DOYLE (FL Bar No.84948)
16                                                Trial Attorney
                                                  United States Department of Justice
17                                                Environment and Natural Resources Division
                                                  P.O. Box 7611
18
                                                  Washington, DC 20044
19                                                (202) 514-4427 (p) (Doyle)
                                                  andrew.doyle@usdoj.gov
20
                                                  Attorney for EPA
21

22

23

24

25

26

27

28


     Notice of Filing Certified Addendum to AR        2                                    3:19-cv-05941
